DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas Ramirez et al (U.S.Pub. # 2016/0345230) in view of Garrett et al (U.S.Pub. # 2011/0201336).
    Regarding claim 6, Cuevas Ramirez et al disclose a method performed by a telecommunications network (2 of fig. 1; para. 0033), the method comprising: receiving from a mobile device (1 of fig. 1) a message that includes a request to provide a certain network quality of service (para. 0057 discloses the handset may initiate the handover process by transmitting a notification 73 ---to the ---base station), wherein the request identifies: a mobile application of the mobile device to be used to stream content via the mobile device (para. 0033 discloses the starting up of a new application 93 by the user terminal requiring a higher bandwidth; para.0057 discloses initiation of an application with a high QCI priority application at 93); performing an action to handover the mobile device from a current frequency band via which the mobile device is connected to the telecommunications network to a different frequency band capable of providing the requested quality of service (para. 0046-0047 and figs. 6-8 disclose a cell selection procedure, wherein a cell equates to a frequency in cellular communications and fig.9 technology/frequencies of the candidate cells; para.0057 discloses this base station then initiates the base station selection, table of fig. 5; bottom half of the fig.9 combined with para. 0057 discloses the base station then initiates the base station selection and handover processes prior to the data session being initiated). Cuevas Ramirez et al donot specifically disclose a geographical location predicted to include the mobile device when the content is streamed to the mobile device. Garrett et al discloses a geographical location predicted to include the mobile device when the content is streamed to the mobile device (para. 0018). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching Garrett et al in the system of Cuevas Ramirez et al in order to optimizing user level QoS during a location-based handoff over heterogeneous environments. 
         Regarding claim 9, Cuevas Ramirez et al disclose wherein a network resource controller of the telecommunications network performs the action to handover the mobile device from a current frequency band via which the user device is connected to the telecommunications network to a different frequency band capable of providing the requested quality of service (fig. 9 discloses technology/frequencies of the candidate cells).  
     Regarding claim 10, Cuevas Ramirez et al disclose wherein performing an action to handover the mobile device includes transferring the mobile device to a different bandwidth protocol provided by the telecommunications network (para.0027).  
      Regarding claim 11, Cuevas Ramirez et al disclose wherein the mobile application is associated with a streaming video service that streams content to the mobile device over the telecommunications network (para. 0007).

Claims 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas Ramirez et al and Garrett et al as applied to claim 1 above, and further in view of Henry et al (U.S.Pub. # 2014/0045505).
         Regarding claim 7, Cuevas Ramirez et al and Garrett et al do not specifically disclose wherein performing an action to handover the mobile device includes steering the mobile device to communicate over the telecommunications network via a small cell site (femtocell) associated with the geographical location. Henry et al disclose wherein performing an action to handover the mobile device includes steering the mobile device to communicate over the telecommunications network via a small cell site associated with the geographical location (para. 0038). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Henry et al in the system of Cuevas Ramirez et al and Garrett et al in order to maintain quality of communication during the handover and the risk of disconnecting the communication can be mitigated.
           Regarding claim 8, Cuevas Ramirez et al and Garrett et al do not specifically disclose wherein performing an action to handover the mobile device includes steering the mobile device to communicate over the telecommunications network via a femtocell, picocell, or microcell that provides access to the telecommunications network at the geographical location. Henry et al disclose wherein performing an action to handover the mobile device includes steering the mobile device to communicate over the telecommunications network via a femtocell, picocell, or microcell that provides access to the telecommunications network at the geographical location (para. 0038). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Henry et al in the system of Cuevas Ramirez et al and Garrett et al in order to maintain quality of communication during the handover and the risk of disconnecting the communication can be mitigated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416